NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FLUOR TEC, CORP.,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND '

LUMMUS TECHNOLOGY, INC.,
Appellee.

2012-1295
(Reexamination No. 95/001,168)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

FLUOR TEC, CORP V. DAVID KAPPOS, DIRECTOR, PTO 2

Fluor Tec Corp. moves without opposition for a 30-day
extension of time, until September 12, 2012, to file its reply
brief and the joint appendix.

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted.

FoR THE CoURT

AUG 1 6 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

ccc Robert Fish, Esq.

Raymond T. Chen, Esq.  ma

Jeffrey Stewart Bergman, Esq. \|AMQIEDEBALP&WT
AUG 1 52012

_ i JAN HOBBALY
ClERK

s26